Common consular instructions: biometric identifiers and visa applications (debate)
The next item is the report by Sarah Ludford, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending the Common Consular Instructions on visas for diplomatic missions and consular posts in relation to the introduction of biometrics including provisions on the organisation of the reception and processing of visa applications - C6-0166/2006 -.
Vice-President of the Commission. - (FR) Mr President, in my opinion, the vote on this proposal is taking place at a stage in the discussions where perhaps not all the options for achieving agreement at first reading have been sufficiently explored. Following the adoption of the draft report by the Committee on Civil Liberties, Justice and Home Affairs on 29 November 2007, the Slovenian Presidency tried to reach a consensus between Member States on the rewording of several aspects of the text, so as to take into account the concerns expressed by the European Parliament.
In spite of this, there was disagreement with the report adopted by the Committee on three major issues. The first of these was the age limit for obtaining fingerprints, the second was the diplomatic and consular immunity granted to the premises of external service providers, and the third was the conditions for using such external service providers, together with the question of visa fees. On these three issues, the Slovenian Presidency proposed new wording to take into account Parliament's amendments.
At the tripartite ministerial talks on 17 June, the discussion essentially concentrated on the issue of diplomatic and consular immunity for external service providers, and its corollary, the transmission of data, without any agreement being reached. The other subjects were not discussed. Since then, there has been no new debate within the Committee on Civil Liberties, Justice and Home Affairs.
On the extremely sensitive subject of the age limit for fingerprinting, the additional technical information provided to the rapporteur by the Commission confirms the technical reliability of taking fingerprints of children from the age of six. Nevertheless, the Commission supports the Presidency's proposal that fingerprints should be taken from children between the ages of six and twelve only for verification purposes and not for identification in the VIS (Visa Information System). In addition, the Commission has also undertaken to carry out the study requested by the European Parliament.
Moreover, I note that this solution seems to have been chosen for the proposal on passports, on which the European Parliament has to make a decision. It seems to me, therefore, that it would be useful to continue discussions on this point, in order to find out whether this suggestion might meet with Parliament's approval.
Another issue concerns the use of external service providers. The conditions in which Member States may use such service providers, as a last resort, have been specified, and a list of requirements to be complied with has been drawn up, based on Parliament's amendments. Discussions on this subject should also continue. I should like to remind you that the adoption of this amendment to the common consular instructions constitutes an essential prerequisite for the implementation of the VIS.
Even though the regulation and decision establishing the VIS were adopted at first reading following an agreement between Parliament and the Council, it is true to say that if the present proposal has to go to a second reading this will run the risk of compromising the launch of the VIS in May 2009. It is therefore essential to reach a rapid overall compromise on this proposal.
Well, I am here, Mr President, ladies and gentlemen, to confirm the Commission's commitment to continuing the negotiations and discussions, particularly, of course, with your rapporteur Baroness Ludford, and also with the Council, in order to achieve a satisfactory compromise in the coming months. Once again, it seems to me that this compromise is something that is achievable, provided that the work is carried out thoroughly and that there is a sustained dialogue between the Council and Parliament, a dialogue which the Commission will obviously do its best to assist and encourage.
rapporteur. - Mr President, this is the third element of the Visa Information System (VIS) package. In modifying the existing Common Consular Instructions, it provides, firstly, for the obligation to give the biometrics to be stored in the VIS and the standards for doing so and, secondly, for the organisation of the reception of visa applications. It would, indeed, allow the VIS to start operations. Although a complete revision of the visa rules is foreseen with the Visa Code on which my colleague, Henrik Lax, is rapporteur, the rationale for making a specific proposal separately is that the adoption of the Visa Code is likely to take even longer. But it is important to ensure coherence between the two proposals.
I have been discussing and negotiating with the Council for a considerable period. The Committee on Civil Liberties, Justice and Home Affairs adopted my report last November and I am sorry I am not able to present a first-reading agreement today, but I believe that is partly because the Council has been rather slow, but also because it does not appear willing to respond with a real movement towards the points that we are making. So I am asking my colleagues to endorse the report, as adopted in committee, and hopefully the new presidency will be able to persuade Member States to take our opinion more carefully into account.
I would cover the same ground as the Commissioner but would put the issues into four groups rather than three.
The first concerns what I see as the Council's willingness to go forward with fingerprinting young children, while ignoring both the issues of principle and the significant costs and inconvenience for the parents with the problems of frequent changes of child fingerprints and also the problem of false matches or rejections. I do not believe I have had full information from the Commission.
Secondly, what I feel is a lack of willingness to work together on the part of the Member States in trying to deal with the new challenge of organising the collection of biometrics together.
Thirdly, insufficient regard for data protection and data security: despite a series of data loss scandals, Member States are not sufficiently sensitised to safeguarding personal data from loss, interception by a third state or technical faults.
Lastly, the question of the visa fee. I do not think it is right that Member States should make visa applicants pay for their own administrative choices by allowing commercial companies with which they make contracts for collecting biometrics to charge an extra fee on top of the visa fee. I believe that, despite repeated requests, the Commission and Council have failed to provide credible substantive evidence supporting the proposals to start fingerprinting children from the age of six. I think there could be considerable extra costs if you have to take them every two years. So what we are proposing is to exempt children under 12, initially, from the obligation to provide fingerprints, but have a review after three years, following a detailed study on the technical feasibility, reliability and proportionality of the taking of fingerprints from young children. I believe that would be a sensible way forward.
On outsourcing, I have no problems with the general concept, in so far as it improves services for visa applicants and as long as it takes place under conditions ensuring the integrity of the visa-issuing process, that it is a last resort and that the service provider operates in the building under diplomatic protection, ensuring consular officials are present to supervise the staff of the service provider. This would guarantee that data protection is ensured and the material protected from seizure, but I am not getting any concession from the Council on this point. Also I am finding that Member States are not even willing to explore co-location with another Member State or a common application centre.
I will just finish by saying that I went for an opinion to the Article 29 Working Party of national data protection supervisors. They pointed out a paradox whereby, while there is reinforcement of the reliability and security of visas by introducing biometrics on the other hand, if you have means of collection which are not of the same level of security as can be ensured in a consulate or consular section of an Embassy, this weakens the reliability of the whole process. I will deal with any other points, particularly on the visa fee, in my concluding remarks.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, the Commission proposal to amend the Common Consular Instructions is urgently necessary in an EU of open borders. My group strongly supports Sarah Ludford's report. I thank the rapporteur for the good cooperation, thanks to which the European Parliament's Groups managed largely to agree on a joint text.
The Common Consular Instructions need to be redefined and adapted to the situation today. In future applicants for visas will be identified beyond any doubt by the collection of biometric data such as photographs and fingerprints.
It became clear in the past that some Member States, among them Germany, were interpreting and applying the existing rules differently and therefore not uniformly. In 2000, for example, German consulates and embassies were instructed to be less bureaucratic in issuing visas and when in doubt to decide to grant a visa. As a result of the generosity with which the German Embassy in Kiev tended to grant visas, the number of visas issued to Ukrainian nationals rose from about 150 000 in 1999 to about 300 000 in 2001, which led to a considerable rise in illegal immigrants in the Schengen area.
It is therefore urgently necessary to ensure that all Member States apply the rules on issuing Schengen visas in a uniform manner. My Group is in favour of seeking a compromise between the Council and the European Parliament, as Commissioner Barrot just suggested.
Our Group endorses nearly every point in Baroness Ludford's report. The only points we cannot endorse concern the age limit for children and fingerprinting. We support the Commission's proposal to set the age limit for children at six years. My Group considers it most important to keep to that age limit in order to prevent child trafficking in the European Union.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, I should like to thank Baroness Ludford for her proposed report, which my Group fully endorses. The European Union's visa policy is a reflection of how we welcome people. That is why we want to find a solution that will enable us to guarantee the security of European visas while respecting the fundamental rights of third-country nationals who apply for them, particularly with regard to the protection of personal data.
With this in mind, I hope that the Council can understand the European Parliament's requirements. We must find a solution which is acceptable to everyone. I share the rapporteur's concern about the outsourcing of the collection and processing of the biometric data inserted into the visas. We do not believe that it is enough simply to validate the practices of Member States. If we are to have a real common visa policy, it is essential that Member States study the feasibility of the other options proposed before resorting to outsourcing.
It is also our priority to ensure that the privacy of people who provide biometric data is protected. We believe it is essential to define very clearly the contracts of the external service providers who might be collecting these biometric data. Moreover, in order to guarantee the security of these data it seems to me absolutely vital that they should be collected on premises which enjoy real protection.
Regarding the age limit for the collection of biometric data, I do not have any ideological opinion on the subject. However, I think that our present level of experience does not enable us to guarantee that the fingerprints of children less than 12 years old are sufficiently reliable to enable them to be collected in order to be used. I think that that would give a false impression of security.
That is why I should like us to adopt a precautionary principle by fixing a lower age limit of 12 years for the collection of fingerprints, and that limit can then be revised, once we have at our disposal the independent study which the Commissioner has promised us, which will supply all the necessary information about the reliability of children's fingerprints.
As for the price of visas, fixed of course by the Council, this should be a maximum price. We cannot expect visa applicants to bear the financial burden of the additional requirements of the European Union.
Finally, I should like to say, Commissioner, that I appreciate the work that you have put into these negotiations, because the European Parliament wants its voice to be heard, and at the moment the Council does not seem to be listening to our basic arguments.
on behalf of the Verts/ALE Group. - Mr President, first of all, on behalf of the Verts/ALE Group I would like to thank to thank Ms Ludford for the excellent cooperation she demonstrated, as usual.
Nevertheless, a number of principal points make us very anxious. We fully agree with the European Data Protection Supervisor that using biometrics in information systems is never an insignificant choice, especially when the system in question concerns such a huge number of individuals. Therefore, in our opinion the VIS regulation itself would be a more appropriate place to include provisions specifying both general rules and exceptions.
Also the age under which the children are exempted from the obligation to provide fingerprints raises many questions, as we have heard. Here we thank the rapporteur and other colleagues for the sensible decision to change it from 6 to 12. However, the scientific literature does not present evidence that fingerprinting of children below the age of 14 can provide for reliable identification.
The second problem is the outsourcing of visa applications. Here we need to provide for the necessary safeguards to ensure data protection compliance. Also, in this respect the rapporteur has managed to achieve significant progress if we compare the initial text of the Commission with the text suggested now.
Nevertheless, our group strongly opposes the extensive introduction of biometrics. We believe that it has crucial implications for data security and for fundamental rights without highlighting any significant gains. Also, recent events in Italy clearly show how easily the use of fingerprinting can become the abuse of power.
To sum up, we really appreciate the rapporteur's efforts and her courage in order to achieve the best results. Nevertheless, the Verts/ALE Group is very reluctant to accept any use of biometrics in the EU until its necessity is proven beyond reasonable doubt.
Therefore we cannot vote in favour of the report.
on behalf of the GUE/NGL Group. - (DE) Mr President, I am in favour of introducing uniform conditions for issuing visas in order to prevent what is called visa shopping. I am, however, opposed on principle to including biometric data in visas, especially in the case of small children. I find that totally inappropriate. Moreover, we cannot propose to fingerprint six-year olds without, for instance, first being able to produce a broadly-based independent study on the use of fingerprints of children of that age and without knowing how long such children's fingerprints can be kept in the first place. I do not think we can or should pass laws on that kind of basis.
I also see problems with implementing the proposed new regulation. All applicants, including children, are now supposed to appear in person at the consulate in order to be fingerprinted. That may be too much to expect of people living in remote areas in large countries. It could mean that the less well-off, especially families, will find it almost impossible to apply for a visa to travel to the European Union. Is that really the image the European Union wants to project abroad?
The Council and the Commission are trying to counter that by looking to the private sector. They propose giving external service providers the right to receive visa applications and biometric data and forward them to the appropriate consulates. The costs involved are then actually to be passed on to the applicants. And that is not all! In my view that is not the way to ensure that all these extremely sensitive data are kept safe and confidential. It is, therefore, essential to ensure that outsourcing, which should in any case only be allowed under the most stringent conditions, is permitted only on premises that enjoy diplomatic protection. On this issue, I emphatically support the rapporteur.
(PT) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, it was our intention with this initiative to guarantee interoperability between all Member States, ensure the same level of protection for personal data and equal treatment for all asylum seekers. I particularly support the efforts to facilitate procedures for issuing visas to applicants through the one-stop shop principle, and with the collection of biometric identifiers, that is, a facial image and ten fingerprints from the applicants, for storage in a centralised Visa Information System (VIS).
We should emphasise that these data will be used for identification, as Vice-President Barrot has already pointed out. This is very different to what happens with European passports, where it is only permitted to take two fingerprints so they cannot be used for anything other than verification, that is, 'one-to-one' comparison. From this point of view, I welcome the European Commission's willingness, as revealed just now in plenary by Vice-President Barrot, to cooperate by conducting the study requested by Parliament on the feasibility of taking the fingerprints of children.
Mr President, given that we are going to carry out a complete review of the Community Code on Visas, separate discussion of this specific proposal would only have made sense if it would have speeded up the process. However, this objective will not achieved. We will be voting tomorrow on a proposal on which no agreement was reached at first reading and that represents only the first phase of a slow process. I therefore have serious doubts about the need to continue discussing this proposal separately, when its timetable seems to be very similar to that of the review of the code itself.
Mr President, just a quick point. The greatest civil liberty we all have is life itself. There is always a debate and polarisation when we are discussing issues around extra security measures - issues which might be perceived to be limiting what we generally refer to as civil liberties. I just want to be sure that the Commissioner is satisfied that the necessary checks and balances will go hand in hand with what is before us here now; to be sure that we are not going one step beyond what is actually warranted; to ensure that we are only putting in place the security measures, the identification measures that the world we are living in today actually warrants.
We have just been reminded by my colleague Mr Coelho that failure to reach agreement on this at the first reading carries a huge message. This is a very sensitive area and more and more our citizens are questioning the 'liberty' - to use the word generically - being removed from them.
I finish on this point: the greatest civil liberty is life. We must do all that is genuinely warranted to protect life in terms of security and extra measures. I would like assurances from you that the checks and balances are there nonetheless.
Vice-President of the Commission. - (FR) Mr President, I have listened carefully to the various speakers. First of all I should just like to remind you of the information which has already been added to this file. On the subject of children's fingerprints, it was said that figures showed that the quality and reliability of fingerprints on a data base containing details of 1.5 million visa applicants were of a high standard, and I was told that a technical document supporting this position had been sent to Baroness Ludford.
However, for my own part I should like to assure you, in any case, that I am perfectly ready to launch the study which you have quite rightly asked for, so that we can really see how reliable these biometric data are, and also whether they are advisable or not. I think that that is a very good idea. I did wonder, Baroness Ludford, whether perhaps we might reach a compromise by making a distinction between the fingerprints taken from children between the ages of six and twelve, which would be used solely for verification purposes, and the fingerprints of children older than twelve, which could actually be used for other purposes.
Anyway, I shall continue to do what I can to reach a compromise with the new Presidency of the EU, by trying to ensure that Parliament's wishes are taken into consideration to a greater extent.
On the second point, i.e. outsourcing, we have certainly had some concerns about the annex, which lists the minimum requirements to be included in contracts signed by Member States with external service providers. The Commission had also issued a document listing the various technical methods for making data secure. However, I appreciate your concerns about this issue of data security, and it is true that there could be a risk, in a third country, that data held at the premises of an external service provider might be the subject of seizure or compulsory search. It is essential to recognize that we should be on our guard against this risk. I am cautiously optimistic that the dialogue on this question will continue. Those are my thoughts. It is true, as Mr Coelho has said, that we could try to ensure that this report and the visa code are processed side-by-side, as it were.
Having said that, I can only confirm, to Parliament and to the rapporteur, Baroness Ludford, whom I should like to thank for all her work, that I am nevertheless determined to reach a compromise fairly rapidly, by asking the Council to listen more to Parliament, and also by hoping that Parliament, for its part, bearing in mind the commitments which the Commission will be making, will show a certain amount of understanding. This is the price we shall have to pay if we want to achieve a compromise. I am emphasising this point slightly, because we want a visa information system which is effective and fair, and if we are to achieve such a system, then the problems which we have discussed will have to be resolved, Mr President, and I should like to thank those MEPs who have expressed their opinions this evening.
rapporteur. - Mr President, I would like to thank all colleagues and especially the shadows I have worked with. We have had very constructive work together and I have welcomed their positive contributions. They have all been very engaged and I have been very grateful.
I want the VIS to work and to get going as soon as possible. In a sense it is my baby, as I was the rapporteur on the system itself. But, as colleagues have stressed, we are talking about very sensitive personal data and maybe 70 million entries at any one time. The VIS cannot afford to be treated as one vast experiment. We must proceed on a precautionary basis. I agree with those like Mrs Ždanoka and Mrs Roure that we do not have enough experience to be confident of avoiding problems, for instance with fingerprinting six-year-olds.
The Commissioner talked about whether we might not get going on the basis of having only verification between 6 and 12. Now that might meet some concerns, but not, I think, those of practicality and the cost of having to collect them every two years. Frankly, I do not think the Council thought that one through at all.
As Mrs Roure pointed out we are supposed to be building - or already to have - a common visa policy. That is why it is so disappointing that Member States basically have no willingness at all to cooperate on the same premises, and that they want to apply different visa fees by topping up the EUR 60. I would like the Commission to be rather proactive in trying to push the Member States to cooperate in different locations.
Mrs Klamt, whom I very much thank for her constructive criticism and willingness to work with us, has suggested that taking fingerprints of children from the age of six would be an effective tool against child trafficking. I have to say I am not aware of any serious research suggesting it would achieve this aim. Why choose the age of six? Why not five, or four, or three, or indeed zero? There might be a far bigger risk of baby-snatching than of six-year-olds being kidnapped.
Finally, Mr Coelho's suggestion to merge this report with the visa code is an interesting one. He has thrown what cricketers call a 'googly' into this debate and I think we will have to take that back to the committee and see what they think about that. In one sense I am open-minded but I think it is up to the committee.
The debate is closed.
The vote will take place on Thursday, 10 July 2008.